                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT ANDREW REED,                                   CIVIL ACTION
             Petitioner

                        v.                            NO.19-2355

SEAN MARLER, WARDEN, et al.,
              Respondents.

                                      MEMORANDUM

KEARNEY,J.                                                                       October 25, 2019

        The Superior Court of the District of Columbia tried, convicted, and sentenced Robert

Andrew Reed for stalking, threatening to kidnap or injure a person, and obstructing justice on May

21, 2010. 1 The judge sentenced Mr. Reed to eighty months in prison followed by five years of

supervised release. 2 The United States Parole Board found Mr. Reed violated the terms of his

supervised release and sent him to federal prison. 3 Mr. Reed then petitioned for habeas corpus

relief at least once before, in 2011. Judge Robert Wilkins for the District Court of the District of

Columbia dismissed his 2011 habeas petition for lack of jurisdiction. After being transferred to the

Federal Detention Center in Philadelphia, Mr. Reed apparently figured he would try again with a

different district court and petitioned us for habeas corpus relief under 28 U.S.C. § 2241. 4 Like

Judge Wilkins, absent pleading he exhausted his remedies in the District of Columbia courts, we

lack jurisdiction and dismiss his habeas petition in an accompanying Order.

       I.      Analysis

       Robert Andrew Reed petitions for habeas corpus relief challenging the jurisdiction of his

incarceration under 28 U .S.C. § 2241. The United States argues we lack jurisdiction to consider

Mr. Reed's petition as he is a prisoner of the District of Columbia, considered a state for habeas

corpus purposes, and not a prisoner of the federal government. We agree with the United States.
         In section 2241(c), Congress limits habeas relief to certain types of prisoners:

         (c) The writ of habeas corpus shall not extend to a prisoner unless-
                (1) He is in custody under or by color of the authority of the United States or is
                committed for trial before some court thereof; or
                (2) He is in custody for an act done or omitted in pursuance of an Act of
                Congress, or an order, process, judgment or decree of a court or judge of the
                United States; or
                (3) He is in custody in violation of the Constitution or laws or treaties of the
                United States; or
                (4) He, being a citizen of a foreign state and domiciled therein is in custody for an
                act done or omitted under any alleged right, title, authority, privilege, protection,
                or exemption claimed under the commission, order or sanction of any foreign
                state, or under color thereof, the validity and effect of which depend upon the law
                of nations; or
                ( 5) It is necessary to bring him into court to testify or for trial. 5


        Mr. Reed's petition does not fall into one of the five categories providing us with

jurisdiction to consider writs of habeas corpus under section 2241.

        First, Mr. Reed is not "in custody under or by color of the authority of the United States"

as required by section 2241(c)(l) because he is a state, not a federal, prisoner for habeas purposes.

In Madley v. United States Parole Commission, the Court of Appeals for the District of Columbia

Circuit held "a court of the District is a state court for purposes of [28 U.S.C.] section 2253(c)." 6

Section 2253 dictates when courts of appeals may review a district court disposition of a writ of

habeas corpus. 7 Section 2253(c) provides courts of appeals may not review a district court decision

without a certificate of appealability when "the detention complained of arises out of process

issued by a State court." 8 Congress specified District of Columbia courts are state courts for certain

purposes, such as certiorari and removal, but did not pass a statutory provision defining District of

Columbia courts' roles as to the habeas statutes, 28 U.S.C. §§ 2241-2255. 9 In Madley, the Court

of Appeals for the District of Columbia Circuit held the Superior Court of the District of Columbia

acted as a "state court." 10



                                                  2
        In Wilson v. United States Parole Commission, our Court of Appeals agreed with the Court

of Appeals for the District of Columbia Circuit, holding incarcerated persons who violate the

District of Columbia Code are considered state prisoners under section 2253(c). 11 In De Vaugh v.

Dodrill, our Court of Appeals rejected a prisoner's appeal from a denial of his writ of habeas

corpus under section 2241 because the Superior Court of the District of Columbia sentenced him,

rendering him a state prisoner. 12 "A prisoner challenging either the validity or execution of his

state court sentence must rely on the more specific provisions of [section] 2254 and may not

proceed under [section] 2241. For purposes of the federal habeas corpus statute, the Superior Court

of the District of Columbia is a 'State court.'" 13

        Mr. Reed is a state prisoner because the Superior Court of the District of Columbia

convicted him for violations of the District of Columbia Code. 14 Mr. Reed is not "in custody

under. .. the authority of the United States" and carmot pursue a writ of habeas corpus under section

2241(c)(l). 15

        Second, the Superior Court of the District of Columbia convicted and sentenced Mr. Reed

for violations of the District of Columbia Code, not for "an act done or omitted in pursuance of an

Act of Congress" under section 2241 (c)(2). 16

        Third, we carmot extend a writ of habeas corpus to Mr. Reed because, though he "is in

custody in violation of the ... laws ... of the United States" under section 2241(c)(3), he failed to

exhaust the local remedy required by the District of Columbia Code. In dismissing a previous

petition filed by Mr. Reed, Judge Wilkins of the District Court for the District of Columbia cited

lack of jurisdiction under section 2241(c)(3) because Mr. Reed failed to exhaust under the local

remedy. 17 "A District of Columbia prisoner has no recourse to a federal judicial forum unless the

local remedy is inadequate or ineffective to test the legality of his decision." 18 For those convicted



                                                      3
    under the criminal laws of the District of Columbia, the local remedy is a motion for relief under

the District of Columbia Code section 23-110. Section 23-110 provides a mechanism for Mr. Reed

to vacate, set aside, or correct his jail sentence "upon the ground that ( 1) the sentence was imposed

in violation of the Constitution of the United States or the laws of the District of Columbia ... " 19

Mr. Reed did not plead he moved for relief under the District of Columbia Code section 23-110.

Because he did not move for relief under section 23-110, he did not exhaust the local remedy and

Section 2241 (c)(3) does not provide jurisdiction over this claim.

            Fourth, section 2241(c)(4) similarly does not provide jurisdiction for Mr. Reed's petition

for habeas corpus. Mr. Reed cannot plead he is a foreign citizen.

            Finally, section 2241(c)(5) does not allow us to provide relief to Mr. Reed because no court

seeks Mr. Reed for his testimony or for trial.

           II.     Conclusion

           Because we lack jurisdiction, we deny Mr. Reed's petition and dismiss the action in an

accompanying Order.


1
    ECF Doc. No. 2 at 4; ECF Doc. No. 19 at 2.
2
    ECF Doc. No. 19 at 2.
3
    ECF Doc. No. 2 at 6; ECF Doc. No. 19 at 3.

4
    ECF Doc. No. 2 at 3.

5
    28 U.S.C. § 2241(c) (2019).

6
    Madley v. United States Parole Commission, 278 F.3d 1306, 1308 (D.C. Cir. 2002).
7   28 U.S.C. § 2253 (2019).

8
    Id. at (c).

9
    Madley, 278 F.3d at 1308.


                                                    4
10   Id.

11
     Wilson v. United States Parole Commission, 652 F.3d 348, 351 (3d Cir. 2011).

12
     De Vaughn v. Dodrill, 145 Fed. Appx. 392, 394 (3d Cir. 2005).

13   Id.

14
   Madley, 278 F.3d at 1310 ("We are persuaded that the better interpretation of the statutory phrase
'the detention complained of arises out of process issued by a State court' is that the language
requires a COA when the prisoner's detention originated in state court process, even if a later
decision of a parole board to deny parole or reparole is the more immediate cause of the prisoner's
continuing detention, and of which more immediate cause the prisoner complains.").
15
  In Reed v. Berkebile, 2011 WL 3847444, No. 11-1557 (D.D.C. Aug. 30, 2011), Judge Wilkins
of the District Court for the District of Columbia denied Mr. Reed's earlier petition for a writ of
habeas corpus under Section 2241. Judge Wilkins solely addressed Mr. Reed's petition under
Section 2241(c)(3), implicitly rejecting the petition under all other subsections of Section 2241(c).
16
     ECF Doc. No. 2 at 2.
17
     Reed v. Berkebile, 2011 WL 3847444, No. 11-1557, at *1 (D.D.C. Aug. 30, 2011).

18
     Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986) (internal quotation marks omitted).

19
     D.C. Code§ 23-1 l0(a) (2019).




                                                 5
